--------------------------------------------------------------------------------

Exhibit 10.25




ALPHA NATURAL RESOURCES, INC.
2008 ANNUAL INCENTIVE BONUS PLAN


Effective as of May 14, 2008 and Last Amended on November 16, 2010




1.            Purpose of the Plan


The purpose of the Alpha Natural Resources, Inc. 2008 Annual Incentive Bonus
Plan (the “Plan”) is to advance the interests of the Company and its
shareholders by providing incentives to key employees with significant
responsibility for achieving performance goals critical to the success and
growth of the Company. The Plan is designed to: (i) promote the attainment of
the Company’s significant business objectives; (ii) encourage and reward
management teamwork across the entire Company; and (iii) assist in the
attraction and retention of employees vital to the Company’s long-term success.


2.            Definitions


For the purpose of the Plan, the following definitions shall apply:


(a)           "Alpha" means Alpha Natural Resources, Inc. (or any successor
thereto).


(b)           “Board” means the Board of Directors of Alpha.


(c)           “Cause” means “Employer Cause” as set forth in any employment
agreement between the Participant and the Company or, in the absence of such an
agreement, “Cause” as defined by the Company’s plans applicable to the
Participant or employment policies in effect at the time of the Participant’s
Separation from Service and/or a violation of the Company’s Code of Business
Ethics.


(d)           "Change of Control" means (A) any merger, consolidation or
business combination in which the stockholders of Alpha immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company's assets in a single transaction or a
series of related transactions, (C) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding common stock of Alpha by any person or entity (including a "group"
as defined by or under Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), (D) the stockholders of Alpha approve any plan for the dissolution
or liquidation of Alpha, or (E) a contested election of directors, as a result
of which or in connection with which the persons who were directors of Alpha
before such election or their nominees cease to constitute a majority of the
Board.

 
 

--------------------------------------------------------------------------------

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended,
including any successor law thereto.


(f)           “Committee” means the Compensation Committee of the Board, or such
other committee as is appointed or designated by the Board to administer the
Plan, in each case which shall be comprised solely of two or more “outside
directors” (as defined under Section 162(m) of the Code and the regulations
promulgated thereunder).


(g)           “Company” means Alpha and any subsidiary entity or affiliate
thereof, including subsidiaries or affiliates which become such after adoption
of the Plan.


(h)           “Forfeit,” “Forfeiture,” “Forfeited” means the loss by a
Participant of any and all rights to an award granted under the Plan, including
the loss to any payment of compensation by the Company under the Plan or any
award granted thereunder.


(i)           “Participant” means any person: (1) who satisfies the eligibility
requirements set forth in Paragraph 4; (2) to whom an award has been made by the
Committee; and (3) whose award remains outstanding under the Plan.


(j)           “Performance Goal” means, in relation to any Performance Period,
the level of performance that must be achieved with respect to a Performance
Measure.


(k)           “Performance Measures” means any one or more of the following
performance criteria, either individually, alternatively or in any combination,
and subject to such modifications or variations as specified by the Committee,
applied to either the Company as a whole or to a business unit or subsidiary
entity thereof, either individually, alternatively or in any combination, and
measured over a period of time including any portion of a year, annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years' results or to a designated comparison
group, in each case as specified by the Committee: cash flow; cash flow from
operations; earnings (including, but not limited to, earnings before interest,
taxes, depreciation, and amortization or some variation thereof); earnings per
share, diluted or basic; earnings per share from continuing operations; net
asset turnover; inventory turnover; capital expenditures; debt; debt reduction;
working capital; return on investment; return on sales; net or gross sales;
market share; economic value added; cost of capital; change in assets; expense
reduction levels; productivity; delivery performance; safety record and/or
performance; stock price; return on equity; total or relative increases to
stockholder return; return on invested capital; return on assets or net assets;
revenue; income or net income; operating income or net operating income;
operating profit or net operating profit; gross margin, operating margin or
profit margin; and completion of acquisitions, business expansion, product
diversification, new or expanded market penetration and other non-financial
operating and management performance objectives.
 
 
2

--------------------------------------------------------------------------------

 

To the extent consistent with Section 162(m) of the Code and the regulations
promulgated thereunder, the Committee may determine that certain adjustments
shall apply, in whole or in part, in such manner as specified by the Committee,
to exclude the effect of any of the following events that occur during a
Performance Period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; business combinations,
reorganizations and/or restructuring programs, including but not limited to
reductions in force and early retirement incentives; currency fluctuations; and
any extraordinary, unusual, infrequent or non-recurring items, including, but
not limited to, such items described in management's discussion and analysis of
financial condition and results of operations or the financial statements and/or
notes thereto appearing in the Company's annual report for the applicable
period.


(l)           “Performance Period” means, in relation to any award, the calendar
year or other fiscal period within a calendar year of less than 12 months for
which a Participant’s performance is being calculated, with each such period
constituting a separate Performance Period.


(m)           “Section 409A” shall mean Section 409A of the Code, the
regulations and other binding guidance promulgated thereunder.


(n)           “Separation from Service” or “Separates from Service” shall mean
the Participant's death, retirement or other termination of employment or
service with the employer (including all persons treated as a single employer
under Sections 414(b) and 414(c)).  For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Sections
414(b) and 414(c); provided that the language "at least 50 percent" shall be
used instead of "at least 80 percent" in each place that it appears in Section
1563(a)(1), (2) and (3) and Treas. Reg. Section 1.414(c)-2; provided, further,
where legitimate business reasons exist (within the meaning of Treas. Reg.
Section 1.409A-1(h)(3)), the language "at least 20 percent" shall be used
instead of "at least 80 percent" in each place it appears.  Whether a
Participant has experienced a Separation from Service will be determined based
on all of the facts and circumstances in accordance with the guidance issued
under Section 409A and, to the extent not inconsistent therewith, the terms of
the Plan.


(o)           “Retirement” shall mean (1) the date a Participant reaches the age
of 62 with ten (10) Years of Service, (2) the date the Participant reaches the
age of 65 or (3) a combination of age and Years of Service which equals 80 (for
example, a Participant who reaches the age of 50 with thirty (30) Years of
Service).

 
3

--------------------------------------------------------------------------------

 

(p)           “Total and Permanent Disability” means: (1) if the Participant is
insured under a long-term disability insurance policy or plan which is paid for
by the Company, the Participant is totally disabled under the terms of that
policy or plan; or (2) if no such policy or plan exists, the Participant shall
be considered to be totally disabled as determined by the Committee.


(q)           “Years of Service” shall mean the aggregate annual periods of
continuous employment or other service with the Company measured from the
Participant's date of hire (or re-hire) and ending on the date the Participant
Separates from Service, including employment or other service with any
predecessors to the Company, and such other entities as approved by the
Committee (or its delegatee(s)).  An absence or leave approved by the Company,
to the extent permitted by applicable provisions of the Code, shall not be
considered an interruption of employment or performance of services for any
purpose under this Plan.


3.            Administration of the Plan


(a)           The management of the Plan shall be vested in the Committee;
provided, however, that all acts and authority of the Committee pursuant to this
Plan shall be subject to the provisions of the Committee’s Charter, as amended
from time to time, and such other authority as may be delegated to the Committee
by the Board. The Committee may, with respect to Participants whom the Committee
determines are not likely to be subject to Section 162(m) of the Code, delegate
such of its powers and authority under the Plan to the Company’s officers as it
deems necessary or appropriate. In the event of such delegation, all references
to the Committee in this Plan shall be deemed references to such officers as it
relates to those aspects of the Plan that have been delegated.


(b)           Subject to the terms of the Plan, the Committee shall, among other
things, have full authority and discretion to determine eligibility for
participation in the Plan, make awards under the Plan, establish the terms and
conditions of such awards (including the Performance Goal(s) and Performance
Measure(s) to be utilized) and determine whether the Performance Goals
applicable to any Performance Measures for any awards have been achieved. The
Committee’s determinations under the Plan need not be uniform among all
Participants, or classes or categories of Participants, and may be applied to
such Participants, or classes or categories of Participants, as the Committee,
in its sole and absolute discretion, considers necessary, appropriate or
desirable. The Committee is authorized to interpret the Plan, to adopt
administrative rules, regulations, and guidelines for the Plan, and may correct
any defect, supply any omission or reconcile any inconsistency or conflict in
the Plan or in any award. All determinations by the Committee shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.

 
4

--------------------------------------------------------------------------------

 

(c)           Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which awards under the Plan
will be structured to conform to the requirements applicable to
performance-based compensation as described in Section 162(m) of the Code, and
to take such action, establish such procedures, and impose such restrictions at
the time such awards are granted as the Committee determines to be necessary or
appropriate to conform to such requirements. Notwithstanding any provision of
the Plan to the contrary, if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).


(d)           The benefits provided under the Plan are intended to be excepted
from coverage under Section 409A and the regulations promulgated thereunder and
shall be construed accordingly.  Notwithstanding any provision of the Plan to
the contrary, if any benefit provided under this Plan is subject to the
provisions of Section 409A and the regulations issued thereunder (and not
excepted therefrom), the provisions of the Plan shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A and
the regulations issued thereunder (or disregarded to the extent such provision
cannot be so administered, interpreted, or construed.)


4.            Participation in the Plan


Officers and key employees of the Company shall be eligible to participate in
the Plan.  No employee shall have the right to participate in the Plan, and
participation in the Plan in any one Performance Period does not entitle an
individual to participate in future Performance Periods.


5.            Incentive Compensation Awards


(a)           The Committee may, in its discretion, from time to time make
awards to persons eligible for participation in the Plan pursuant to which the
Participant will earn cash compensation. The amount of a Participant’s award may
be based on a percentage of such Participant’s salary or such other methods as
may be established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved. The maximum amount that may
be awarded and paid under the Plan to a Participant for any calendar year shall
not exceed USD $10,000,000.


(b)           With respect to awards that are intended to be performance-based
compensation under Section 162(m) of the Code, each award shall be conditioned
upon the Company’s achievement of one or more Performance Goal(s) with respect
to the Performance Measure(s) established by the Committee. No later than ninety
(90) days after the beginning of the applicable Performance Period, the
Committee shall establish in writing the Performance Goals, Performance Measures
and the method(s) for computing the amount of compensation which will be payable
under the Plan to each Participant if the Performance Goals established by the
Committee are attained; provided however, that for a Performance Period of less
than one year, the Committee shall take any such actions prior to the lapse of
25% of the Performance Period. In addition to establishing minimum Performance
Goals below which no compensation shall be payable pursuant to an award, the
Committee, in its discretion, may create a performance schedule under which an
amount less than or more than the target award may be paid so long as the
Performance Goals have been achieved.

 
5

--------------------------------------------------------------------------------

 

(c)           The Committee, in its sole discretion, may also establish such
additional restrictions or conditions that must be satisfied as a condition
precedent to the payment of all or a portion of any awards. Such additional
restrictions or conditions need not be performance-based and may include, among
other things, the receipt by a Participant of a specified annual performance
rating, the continued employment by the Participant and/or the achievement of
specified performance goals by the Company, business unit or Participant.
Furthermore and notwithstanding any provision of this Plan to the contrary, the
Committee, in its sole discretion, may reduce the amount of any award to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance; (ii)
comparisons with compensation received by other similarly situated individuals
working within the Company’s industry; (iii) the Company’s financial results and
conditions; or (iv) such other factors or conditions that the Committee deems
relevant. Notwithstanding any provision of this Plan to the contrary, the
Committee shall not use its discretionary authority to increase any award that
is intended to be performance-based compensation under Section 162(m) of the
Code.


6.            Payment of Individual Incentive Awards


(a)           After the end of the Performance Period, the Committee shall
certify in writing the extent to which the applicable Performance Goals and any
other material terms have been achieved.  Subject to the provisions of the Plan,
earned Awards shall be paid in the first calendar year immediately following the
end of the Performance Period on or before March 15th of such calendar year
(“Payment Date”).  For purposes of this provision, and for so long as the Code
permits, the minutes of the Committee meeting in which the certification is made
may be treated as written certification.


(b)           Unless otherwise determined by the Committee or as otherwise
provided in a Company plan applicable to Participant or any agreement between
the Participant and the Company, Participants who have a Separation from Service
prior to the end of the Performance Period of an award for any reason other than
as provided below, shall Forfeit any and all rights to payment under such
award(s) then outstanding under the terms of the Plan and shall not be entitled
to any cash payment for the applicable period.  If a Participant Separates from
Service prior to the end of the Performance Period of an award (i) by reason of
death, Retirement or Total and Permanent Disability, the Participant's award
shall be prorated to reflect the period of service during the Performance Period
prior to his/her death, Retirement or Total and Permanent Disability; (ii) on
account of an involuntary Separation from Service by the Company other than for
Cause (A) within the 90-day period immediately preceding a Change of Control, or
(B) on or within the one (1) year period following a Change of Control, the
award will be deemed earned at a target award level; or (iii) on account of an
involuntary Separation from Service by the Company other than for Cause (and
other than an involuntary Separation from Service by the Company in connection
with a Change of Control as described in clause (ii)), the Participant's award
shall be prorated to reflect the period of service during the Performance Period
prior to his/her Separation from Service.  Except as otherwise provided herein,
any payments under the Plan shall be paid either to the Participant or, as
appropriate, the Participant's estate, subject to the Committee's certification
that the applicable Performance Goals and other material terms have been met.
For purposes of this subsection 6(b), the prorated portion of an award shall be
based on the ratio of the number of complete months the Participant is employed
or serves during the Performance Period to the total number of months in the
Performance Period.  Any payment to which a Participant becomes entitled to
receive pursuant to the Change of Control provisions of this subsection 6(b)
will be paid to the Participant contemporaneous with the consummation of the
Change of Control or, if later, on or before the sixtieth (60th) day following
the Participant's Separation from Service (but, in each case, within the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4)).

 
6

--------------------------------------------------------------------------------

 

(c)           The Committee shall determine whether, to what extent, and under
what additional circumstances amounts payable with respect to an award under the
Plan shall be deferred either automatically, at the election of the Participant,
or by the Committee.  All deferrals under the Alpha Natural Resources, Inc. and
Subsidiaries Deferred Compensation Plan, the Foundation Coal Deferred
Compensation Plan, or such other plan of the Company as may be designated by the
Committee shall be made in accordance with terms and procedures of such plan.


7.            Clawback/ Recoupment


(a)           For awards paid under this Plan after March 1, 2010, the Committee
may, to the extent permitted by governing law, require reimbursement of any cash
compensation paid to a Participant under the Plan if the Participant is an
employee of pay grade 22 or higher at the beginning of the Performance Period
where:  (i) the payment was predicated upon the achievement of certain financial
results that were subsequently the subject of a restatement of the Company's
financial statements filed with the Securities and Exchange Commission, which
restatement occurs no more than three years from the date of such payment, where
the Committee reasonably determines that any employee engaged in intentional
misconduct that caused or partially caused the need for the restatement, and a
lower payment would have been made to Participants based upon the restated
financial results; provided, however, that the Committee reserves the discretion
to determine that a Participant shall not be subject to this provision; or (ii)
the Participant engaged in ethical misconduct in violation of the Company's Code
of Business Ethics, which the Committee reasonably determines caused material
business or reputational harm to the Company.

 
7

--------------------------------------------------------------------------------

 

(b)           If the Committee reasonably determines that a payment of cash
compensation made to a Participant under the Plan should be reimbursed under
subsections (a)(i) or (a)(ii), then the following shall apply:  (i)  in the
event  reimbursement is required under subsection (a)(i), the Participant shall
be required to reimburse the Company in an amount equal to the dollar value of
the cash compensation received by the Participant in excess of what the
Participant would have received on such date had the payment been based upon
such restated financial results; or  (ii)  in the event reimbursement is
required under subsection (a)(ii), the Participant shall be required to
reimburse the Company in an amount the Committee reasonably determines to be
appropriate, which could equal up to the full amount of the cash compensation
paid to the Participant under the Plan during such three-year
period. Notwithstanding the foregoing, the Company shall not be required to make
any additional payment in the event that the restated financial results would
have resulted in a greater payment to the Participant.


(c)           In the event the Participant is obligated to reimburse the Company
for any cash compensation received under the Plan pursuant to subsections (b)(i)
or (b)(ii), the Company may, at its sole election:  (i) require the Participant
to pay the amount in a lump sum within 30 days of such determination; (ii)
deduct the amount from any other compensation owed to the Participant (as a
condition to receiving additional awards under the Plan), and the Participant by
accepting participation in the Plan agrees to permit the deduction provided for
by this subparagraph); or (iii)  a combination of subsections (c)(i) and
(c)(ii).


(d)           By participating in the Plan, the Participant agrees that timely
payment to the Company as set forth in this Section 7 is reasonable and
necessary, and that timely payment to the Company as set forth in this Section 7
is not a penalty, and it does not preclude the Company from seeking all other
remedies that may be available to the Company. The Participant further
acknowledges and agrees that a Participant's award(s) shall be cancelled and
Forfeited without payment by the Company if the Committee reasonably determines
that a Participant has engaged in the conduct specified under subsections (a)(i)
and (a)(ii).


8.            Amendment or Termination of the Plan


While the Company intends that the Plan shall continue in force from year to
year, the Company reserves the right to amend, modify or terminate the Plan, at
any time; provided, however, that no such modification, amendment or termination
shall, without the consent of the Participant, materially adversely affect the
rights of such Participant to any payment that has been determined by the
Committee to be due and owing to the Participant under the Plan but not yet
paid.  Any and all actions permitted under this Section 8 may be authorized and
performed by the Committee in its sole and absolute discretion.


Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A or Section 162(m) of the
Code, the regulations promulgated thereunder or an exception thereto regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan. Notwithstanding any
provision of the Plan to the contrary, in no event shall the Committee or Board
(or any member thereof), or the Company (or its employees, officers, directors
or affiliates) have any liability to any Participant (or any other person) due
to the failure of the Plan to satisfy the requirements of Section 409A or any
other applicable law.

 
8

--------------------------------------------------------------------------------

 

9.             Rights Not Transferable


A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.


10.           Funding/Payment


The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.  If any earned award
is not paid by the Payment Date due to administrative impracticality, such
earned award will be paid, without earnings, as soon as administratively
practicable thereafter.


11.           Withholdings


The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.


12.           No Employment or Service Rights


Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment or service with the Company (or any of its
affiliates) nor shall the Plan interfere in any way with the right of the
Company (or any of its affiliates) to at any time reassign the Participant to a
different job, change the compensation of the Participant or terminate the
Participant’s employment or service for any reason.

 
9

--------------------------------------------------------------------------------

 

13.           Other Compensation Plans


Nothing contained in this Plan shall prevent the Corporation from adopting other
or additional compensation arrangements for employees of the Corporation,
including arrangements that are not intended to comply with Section 162(m) of
the Code.


14.           Governing Law


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of law provisions.


15.           Effective Date


The Plan shall become effective immediately upon the approval and adoption
thereof by the Board; provided, however, that no award intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
shall be payable prior to approval of the Plan’s material terms by the Company’s
stockholders.

10

--------------------------------------------------------------------------------